—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Friedman, J.), dated August 11, 1999, which, upon a fact-finding order of the same court, dated November 4, 1998, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree, criminal possession of stolen property in the fifth degree, and aggravated harassment in the second degree (two counts), adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated November 4, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the Family Court’s findings were against the weight of the evidence. Since the Family Court saw and heard the testimony of both witnesses first hand, its assessment of their credibility is entitled to great weight on appeal, and should not be disturbed unless clearly unsupported by the evidence (see, Matter of Tyrell A., 249 AD2d 467, 468; Matter of Nnennya P., 247 AD2d 476, 477). Upon the exercise of our factual review power, we are satisfied that the court’s findings were not against the weight of the evidence (cf., CPL 470.15 [5]). O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.